          Case 1:19-cr-00148-CKK Document 14 Filed 07/02/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA,

                        v.                             Criminal No. 19-148-ckk

 PRAKAZREL MICHEL,

         Defendant.




          UNOPPOSED MOTION TO RESCHEDULE STATUS CONFERENCE

       A status conference is scheduled in this matter for July 11, 2019, at 10:00 a.m. Lead

counsel for Mr. Michel has a pretrial conference scheduled for 9:00 a.m. in federal court in

Maryland in a criminal case in which trial is scheduled to commence on July 16, 2019. Trial is

anticipated to last three weeks. The pretrial conference will not conclude in time for counsel to be

at the status conference in this case at 10:00 a.m.

       Counsel for Mr. Michel have consulted with the Government, which does not oppose this

motion. All parties are available the afternoon of July 11, 2019, if the Court is able to hold the

status conference that afternoon. Otherwise, counsel for Mr. Michel request, and the Government

does not oppose, adjourning the status conference until August, after the trial in Maryland has

concluded.
         Case 1:19-cr-00148-CKK Document 14 Filed 07/02/19 Page 2 of 3




Date:   July 2, 2019                       Respectfully submitted,


                                           /s/ Barry J. Pollack
                                           Barry J. Pollack (DC Bar No. 434513)
                                           Jessica Arden Ettinger (DC Bar No. D00483)
                                           ROBBINS RUSSELL ENGLERT ORSECK
                                           UNTEREINER & SAUBER LLP
                                           2000 K Street NW, 4th Floor
                                           Washington, D.C. 20006
                                           Telephone: (202) 775 4500
                                           Fax: (202) 775 4510
                                           bpollack@robbinsrussell.com
                                           jettinger@robbinsrussell.com
                                           Counsel for Mr. Michel




                                       2
         Case 1:19-cr-00148-CKK Document 14 Filed 07/02/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       On this 2nd day of July 2019, I directed the foregoing document to be electronically filed

with the Clerk of the Court for the United States District Court for the District of Columbia by

using the Court’s CM/ECF system, which will serve electronic notification of this filing on all

counsel of record.



                                                 Respectfully submitted,

                                                 /s/ Barry J. Pollack
                                                 Barry J. Pollack (DC Bar No. 434513)
                                                 ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                 UNTEREINER & SAUBER LLP
                                                 2000 K Street NW, 4th Floor
                                                 Washington, District of Columbia 20006
                                                 Telephone: (202) 775 4500
                                                 Fax: (202) 775 4510
                                                 bpollack@robbinsrussell.com
                                                 Counsel for Mr. Michel
